         Case 1:18-cr-00799-KMW Document 192 Filed 02/27/20 Page 1 of 1

         LAW OFFICE OF

BENJAMIN SILVERMAN                         lJSDC SONY                                 TEL (212) 203-8074
   224 WEST 30TH ST., SUITE 302                                                        FAX (646) 843-3938
       NEWYOR                              DOCUMENT              .E          nj am in@bsilvermanlaw.com
                                           ELECTRO NI CALLY FILED
                                           DOC#: _ _ _- : - - . - -
                                           DATE FILED:      3 {2   /-:J.o
   CHAMBERS OF KIMBA IA. WOOD
         U.S D.J. -S .'J.N.Y.
                                                 February 27, 2020

 ByECF
 Honorable Kimba M. Wood
 United States District Judge
 Southern District ofNew York
 500 Pearl Street
 New York, NY 10007
                                                                      MtMO ENOORSEO
        Re:     United States v. Luoyi Chen, 18 Cr. 799 (KMW)

 Your Honor:

         I represent Luoyi Chen in the above-captioned case. On February 25, 2020, at the ~       .
 government's request, the Court entered a nolle prosequi, dismissing the charges against       ~
 Mr. Chen. Dkt, No. 191. Accordingly, I respectfully request that the Court endorse this ]  fl.
 letter to direct Pretrial Services to return Mr. Chen' s passport. The government consents
 to this request.

        Thank you for your consideration of this request.

                                                 Respectfully submitted,

                                                 /s/ Benjamin Silverman
                                                 Benjamin Silverman
                                                 Attorney for Luoyi Chen

 cc: All counsel of record (by ECF)
                                              p~~~~-lo
                                            ~ M...c,. . ~!s f ~ - / a , ~ .
                                                      SO ORDERED:           N.Y., '.Y.        3 .. 3 - '2-d




                                                            KIMBA M . WOOD
                                                                U.S.D.J.
